Hammond, J.
This case was heard before a judge of the Superior Court. He made a memorandum, and a final decree was entered for the plaintiff. The case is before us upon an appeal by the defendant Hicks from that decree. The decree is certainly supported by the findings. It is objected that the findings were not warranted by the evidence.
The evidence was largely oral. In such a case the findings of the trial court are not to be set aside unless they are clearly wrong. The evidence has been carefully considered, and we are of opinion that it amply warrants the findings, and we cannot say that they are wrong. The decree is to be so far modified as to include the costs of this appeal, and as so modified should be affirmed.

So ordered.